77086: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-25288: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77086


Short Caption:SPENCER VS. KLEMENTI C/W 77711Court:Supreme Court


Consolidated:77086*, 77711Related Case(s):77711


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 14-CV-0260Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/03/2018 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJeffrey D. SpencerKerry St. Clair Doyle
							(Doyle Law Office, PLLC)
						


RespondentEgon KlementiMichael A. Pintar
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Reno)
						


RespondentElfriede KlementiMichael A. Pintar
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Reno)
						


RespondentHelmut KlementiDouglas R. Brown
							(Lemons, Grundy & Eisenberg)
						Sarah M. Molleck
							(Lemons, Grundy & Eisenberg)
						Christian L. Moore
							(Lemons, Grundy & Eisenberg)
						


RespondentMary Ellen KinionMichael A. Pintar
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Reno)
						


RespondentPeter ShawTanika M. Capers


RespondentRowena ShawTanika M. Capers





Docket Entries


DateTypeDescriptionPending?Document


10/02/2018Filing FeeFiling Fee Paid. $250.00 from Doyle Law Office.  Check no. 1841.


10/02/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-38576




10/02/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-38578




10/03/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt.18-38719




10/19/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-41230




10/22/2018MotionFiled Appellant's Motion to Extend Time (Docketing Statement).18-41533




10/22/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Appellant's Motion to Extend Time (Docketing Statement)).18-41544




10/23/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 15 days transcript request; 90 days opening brief and appendix.18-41606




10/24/2018Notice/IncomingFiled Appellant's Proof of Service (Motion to Extend Time to File Docketing Statement).18-41858




10/29/2018Order/ProceduralFiled Order Granting Motion. Appellant's Docketing Statement due: November 26, 2018.18-42393




11/07/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  12/15/16 and 07/12/18.  To Court Reporter: Lesley Clarkson. (SC)18-903367




11/27/2018Docketing StatementFiled Docketing Statement. (SC)18-905668




11/28/2018Notice/IncomingFiled Notice of Association of Counsel (Sarah M. Molleck for Respondent Helmut Klementi). (SC)18-906092




12/18/2018Notice/IncomingFiled Appellant's Notice of Completion and Delivery of Transcript for January 30, 2017. (SC)18-909259




12/18/2018Notice/IncomingFiled Appellant's Notice of Completion and Delivery of Transcript for March 14, 2018. (SC)18-909262




01/10/2019Notice/IncomingFiled Notice of Change of Firm Name and Email Address for Attorney Michael Pintar. (SC)19-01571




01/22/2019MotionFiled Motion to Consolidate.  (SC)19-03141




01/22/2019MotionFiled Motion to Extend Time for Filing Opening Brief.  (SC)19-03143




01/29/2019Order/ProceduralFiled Order Regarding Transcripts.  Court Reporter Lesley Clarkson's Certificate of Delivery of Transcripts due:  20 days.  (SC)19-04383




01/31/2019Order/ProceduralFiled Order Consolidating Appeals and Granting Motion for Extension of Time. Appellant's motions to consolidate are granted. These appeals are consolidated for all appellate purposes. Appellant's Single Opening Brief due: 60 days. Nos. 77086/77711. (SC).19-04758




02/07/2019Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. Nos. 77086/77711. (SC)19-05927




02/26/2019Notice/IncomingFiled Notice of Change of Address.  No. 77086/77711. (SC)19-08902




04/01/2019MotionFiled Appellant's Second Motion to Extend Time to File Opening Brief. Nos. 77086/77711. (SC)19-14098




04/18/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  June 3, 2019.  Nos. 77086/77711.  (SC)19-17131




04/22/2019Order/ProceduralFiled Order Conditionally Imposing Sanctions.  Conditional Sanction of $250 due: 21 days or Court Reporter Lesley Clarkson's Certificate of Delivery of Transcripts or Motion due: 14 days.  Nos. 77086/77711.  (SC)19-17558




04/24/2019TranscriptFiled Notice from Court Reporter. Lesley A. Clarkson stating that the requested transcripts were delivered.  Dates of transcripts: 12/15/16. Nos. 77086/77711. (SC)19-18032




04/24/2019TranscriptFiled Notice from Court Reporter. Lesley A. Clarkson  stating that the requested transcripts were delivered.  Dates of transcripts: 07/16/18. Nos. 77086/77711. (SC)19-18033




06/03/2019BriefFiled Appellant's Opening Brief.  (SC)19-24084




06/03/2019MotionFiled Appellant's Motion to Paper File Exhibit.  Nos. 77086/77711.  (SC)19-24085




06/03/2019AppendixFiled Appendix to Opening Brief - Volumes 1 and 2.  (SC)19-24087




06/03/2019AppendixFiled Appendix to Opening Brief - Volumes 3 and 4.  (SC)19-24088




06/03/2019AppendixFiled Appendix to Opening Brief -Volumes 5, 6, and 7.  (SC)19-24089




06/14/2019Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion to "paper file" a video exhibit.  It is not clear what appellant means by the term "paper file."  To the extent appellant requests leave to file the CD in this court, the motion is denied.   Appellant may file a motion for the transmission of an original exhibit, if deemed warranted.  Nos. 77086/77711.  (SC)19-25774




06/19/2019MotionFiled Stipulation for Extension of Time for Respondents to File Answering Briefs. Nos. 77086/77711. (SC)19-26472




06/28/2019Order/ProceduralFiled Order Approving Stipulation in Part.  The parties have filed a stipulation for an extension of time for respondents to file their answering briefs.  The stipulation is not signed by counsel of record for respondents Mary Ellen Kinion, Egon Klementi, and Elfriede Klementi and is disapproved as to these respondents.  The stipulation is approved with respect to the remaining respondents who shall have until August 5, 2019, to file and serve their answering briefs.  Nos. 77086/77711.  (SC)19-27956




07/01/2019MotionFiled Stipulation for Extension of Time for Respondents Mary Ellen Kinion, Egon Klementi, and Elfriede Klementi to File Answering Briefs. Nos. 77086/77711. (SC)19-28164




07/09/2019Order/ProceduralFiled Order Approving Stipulation in Part.  The stipulation is approved with respect to respondents Egon Klementi, Elfriede Klementi, and Mary Ellen Kinion.  These respondents shall have until August 5, 2019, to file and serve their answering brief.  Nos. 77086/77711.  (SC)19-29066




07/19/2019Notice/IncomingFiled Respondent Helmut Klementi's NRAP 26.1 Disclosure and Motion to Transmit Original Exhibit from District Court. Nos. 77086/77711. (SC)19-30560




07/29/2019Order/ProceduralFiled Order Granting Motion to Transmit Exhibit. District Court's "Video Exhibit in Support of Responses to Motions for Summary Judgment & Motion for Sanctions Based on Spoilation of Evidence" due: 14 days. Nos. 77086/77711. (SC).19-31832




08/01/2019BriefFiled Respondent Helmut Klementi's Answering Brief. Nos. 77086/77711. (SC)19-32507




08/01/2019AppendixFiled Respondent Helmut Klementi's Appendix Volume 1. Nos. 77086/77711. (SC)19-32509




08/01/2019AppendixFiled Respondent Helmut Klementi's Appendix Volume 2 Part 1. Nos. 77086/77711. (SC)19-32516




08/01/2019AppendixFiled Respondent Helmut Klementi's Appendix Volume 2 Part 2. Nos. 77086/77711. (SC)19-32517




08/01/2019AppendixFiled Respondent Helmut Klementi's Appendix Volume 3 Part 1. Nos. 77086/77711. (SC)19-32519




08/01/2019AppendixFiled Respondent Helmut Klementi's Appendix Volume 3 Part 2. Nox. 77086/77711. (SC)19-32520




08/05/2019BriefFiled Respondents Mary Ellen Kinion, Egon Klementi, and Elfriede Klementi's Answering Brief. Nos. 77086/77711. (SC)19-32877




08/05/2019BriefFiled Respondents Rowena and Peter Shaw's Answering Brief. Nos. 77086/77711. (SC)19-32924




09/04/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: September 18, 2019. Nos. 77086/77711. (SC).19-36907




09/18/2019MotionFiled Appellant's Motion to Extend Time to File Reply Brief. Nos. 77086/77711. (SC)19-38953




09/24/2019Order/ProceduralFiled Order.  Appellant shall have until October 2, 2019, to file and serve the reply brief.  Nos. 77086/77711.  (SC)19-39649




10/02/2019BriefFiled Appellant's Reply Brief. Nos. 77086/77711. (SC)19-41008




10/03/2019Case Status UpdateBriefing Completed/To Screening.  Nos. 77086/77711.(SC)


04/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Nos. 77086/77711. (SC).20-15616




07/09/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, vacated in part, and remanded." Before: Parraguirre/Hardesty/Cadish. Author: Cadish, J. Majority: Cadish/Parraguirre/Hardesty. 136 Nev. Adv. Opn. No. 35. NNP20-RP/JH/EC. Nos. 77086/77711.(SC)20-25288




07/27/2020Post-Judgment PetitionFiled Appellant's Petition for Rehearing. Nos 77086/77711. (SC)20-27337




07/27/2020Filing FeeFiling fee paid. E-Payment $150.00 from Kerry St. Clair Doyle. Nos 77086/77711 (SC)


09/30/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Nos. 77086/77711. (SC).20-35900




10/26/2020RemittiturIssued Remittitur. (SC)20-39079




10/26/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/05/2020RemittiturFiled Remittitur. Received by County Clerk on 10/28/2020.  Nos. 77086/77711.  (SC)20-39079





Combined Case View